Citation Nr: 0311320	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  02-02 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for glaucoma, bilateral, as 
secondary to service-connected sarcoidosis, chronic, with 
iridocyclitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to August 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which, among other things, denied the 
benefits sought on appeal.  The Board originally reviewed 
this claim in March 2003 and undertook additional development 
pursuant to the development authority granted in 67 Fed. Reg. 
3099 (Jan. 23, 2002) and codified at 38 C.F.R. Section 19.9.  
Although a portion of this development authority was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the Board finds that the 
newly obtained evidence is sufficient upon which to grant the 
veteran's claim and, as such, he will not be prejudiced by 
the Board's issuance of a fully favorable decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was treated with steroids in the form of 
cortisone for chronic sarcoidosis with iridocyclitis during 
service.

3.  It is at least as likely as not that the veteran's 
bilateral glaucoma was caused by steroid treatment for 
chronic sarcoidosis with iridocyclitis received during 
service.


CONCLUSION OF LAW

Bilateral glaucoma is a result of treatment received for 
service-connected sarcoidosis with iridocyclitis.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the Federal Circuit's 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in a letter dated in August 2001.  The Board finds 
that the information provided to the veteran specifically 
satisfied the requirements of 38 U.S.C.A. Section 5103 in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of the parties in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran is entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one year from August 2001 in which to respond 
before VA could proceed under the new judicial precedent.  
Because this time limit expired in August 2002, the Board 
finds that the appropriate notice time limits have passed and 
this requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him two 
physical examinations.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran was afforded the opportunity to testify 
before an RO hearing officer or a member of the Board, but 
declined to do so.  He has, however, actively participated in 
the development of his claim on appeal.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).

The evidence of record shows that the veteran was 
hospitalized during service for left eye pain.  He was 
diagnosed as having chronic sarcoidosis with iridocyclitis 
and received steroid treatment in the form of cortisone.  
The veteran's vision returned to normal following treatment 
with steroids.  Subsequent to the veteran's discharge from 
service, he was granted service connection for chronic 
sarcoidosis with iridocyclitis.

Treatment records dated in 1999 show that the veteran 
developed bilateral glaucoma.  He participates in regular 
treatment for his glaucoma with a private ophthalmologist.  
The veteran submitted a claim in April 2001 asserting that 
his glaucoma was caused by his service-connected sarcoidosis 
with iridocyclitis.

In September 2001, the veteran underwent VA examination and 
was determined to have primary open eye glaucoma in both 
eyes.  An opinion as to etiology of that disability, 
however, was not rendered.  As such, the veteran underwent a 
second VA examination in April 2003.  Following a complete 
examination and review of the veteran's claims folder, the 
examiner opined that it was at least as likely as not that 
the veteran's steroid treatment in the distant past caused 
an elevation in the intraocular pressure which in turn may 
have induced glaucoma.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.


Given the evidence as outlined above, the Board finds that 
the veteran's bilateral glaucoma is just as likely as not to 
be a result of treatment received during service for his 
service-connected chronic sarcoidosis with iridocyclitis.  
Because the medical evidence does not prove or disprove the 
veteran's claim, the Board finds that reasonable doubt must 
be resolved in favor of the veteran.  Accordingly, the Board 
finds that bilateral glaucoma is a result of service-
connected chronic sarcoidosis with iridocyclitis and service 
connection is hereby granted for that disability.


ORDER

Service connection for bilateral glaucoma as secondary to 
service-connected sarcoidosis with iridocyclitis is granted 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

